THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

DAV|D E. BALTZLEY,

P|aintiff, :
v. : 3:18-CV-959
(JUDGE MAR|AN|)
STATE FARM MUTUAL AUTOMOB|LE
|NSURANCE COMPANY
Defendant.
ORDER

AND NOW, TH|S 2 Zél DAY OF JANUARY, 2019, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R") (Doc. 22) for clear error or manifest
injustice, |T |S HEREBY ORDERED THAT:
1. The R&R (Doc. 22) is ADOPTED for the reasons set forth therein.
2. Defendant’s Motion to Dismiss (Doc. 4) is DEN|ED.
3. This action is REMANDED to Magistrate Judge Carlson for further pretrial

proceedings in accordance with this Court’s November 6, 2018 Order (Doc. 13).

 

 

Rl>bert o. haasni/ ' `
United States District Judge

 

 

